IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JEFFERSON WAYNE                         NOT FINAL UNTIL TIME EXPIRES TO
BOURGEOIS,                              FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Petitioner,
                                        CASE NO. 1D17-1017
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 6, 2017.

Petition for Writ of Prohibition -- Original Jurisdiction.

William R. Wade, Milton, for Petitioner.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      We grant respondent’s motion to dismiss, and the petition for writ of

prohibition is hereby dismissed.

WOLF, ROWE, and KELSEY, JJ., CONCUR.